Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 10, 2019

The Court of Appeals hereby passes the following order:

A19A2165. PETER AVERY MALLORY v. THE STATE.

      This appeal was docketed on May 31, 2019, and appellant’s brief containing
an enumeration of errors was due by June 20, 2019. As appellant has failed to timely
file a brief and enumeration of errors with this Court, the appeal is DISMISSED for
failure to file a brief and enumeration of errors within the period ordered by this
Court. See Court of Appeals Rule 23 (a).


      The Clerk is directed to send a copy of this order directly to Mr. Mallory. Mr.
Mallory’s counsel (John Overocker) shall also receive a copy of this order, and Mr.
Overocker is directed to forward an additional copy to Mr. Mallory. Mr. Overocker
shall bear the primary responsibility of informing Mr. Mallory of the disposition of
this appeal and his options as a result. Pursuant to Rowland v. State, 264 Ga. 872,
875 (2) (452 SE2d 756) (1995), and Reese v. State, 216 Ga. App. 773, 775 (456 SE2d
271) (1995), Mr. Mallory is advised as follows:


      Mr. Mallory, your appeal has been DISMISSED because no brief and
enumeration of errors were filed. If you have decided you do not want to appeal, you
need not do anything more. However, if you do still want to appeal, you may have
the right to an OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to
exercise that right by moving for an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, the trial court should appoint an attorney
for you if you want one and cannot pay for one. If your motion for an out-of time
appeal is denied, you have the right to appeal that denial to this Court within thirty
days of the trial court’s decision.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/10/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.